EXHIBIT EPE HOLDINGS, LLC Unaudited Condensed Consolidated Balance Sheet at March 31, 2009 Table of Contents EPE HOLDINGS, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet at March 31, 2009 2 Notes to Unaudited Condensed Consolidated Balance Sheet Note 1 – Company Organization and Basis of Financial Statement Presentation 3 Note 2 – General Accounting Matters 4 Note 3 – Business Segments 5 Note 4 – Accounting for Equity Awards 6 Note 5 – Derivative Instruments and Hedging Activities 9 Note 6 – Inventories 14 Note 7 – Property, Plant and Equipment 15 Note 8 – Investments in and Advances to Unconsolidated Affiliates 16 Note 9 – Intangible Assets and Goodwill 17 Note 10 – Debt Obligations 18 Note 11 –Equity 21 Note 12 – Related Party Transactions 22 Note 13 – Commitments and Contingencies 24 Note 14 – Significant Risks and Uncertainties – Weather-Related Risks 29 Note 15 – Subsequent Events 30 1 Table of Contents EPE HOLDINGS, LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT MARCH 31, 2009 (Dollars in millions) ASSETS Current assets: Cash and cash equivalents $ 51.5 Restricted cash 244.5 Accounts and notes receivable – trade, net of allowance for doubtful accounts of $17.4 1,875.7 Accounts receivable – related parties 8.9 Inventories 562.0 Derivative assets (see Note 5) 243.1 Prepaid and other current assets 141.5 Total current assets 3,127.2 Property, plant and equipment, net 17,163.2 Investments in and advances to unconsolidated affiliates 2,475.4 Intangible assets, net of accumulated amortization of $706.0 1,759.6 Goodwill 1,013.9 Deferred tax assets 0.7 Other assets 302.6 Total assets $ 25,842.6 LIABILITIES AND EQUITY Current liabilities: Accounts payable – trade $ 463.8 Accounts payable – related parties 5.0 Accrued product payables 1,757.9 Accrued expenses 78.0 Accrued interest 161.4 Derivative liabilities (see Note 5) 353.1 Other current liabilities 316.4 Total current liabilities 3,135.6 Long-term debt (see Note 10) 12,954.9 Deferred tax liabilities 67.3 Other long-term liabilities 122.1 Commitments and contingencies Equity: EPE Holdings, LLC member’s equity: Member’s interest (0.2 ) Accumulated other comprehensive loss * Total EPE Holdings, LLC member’s equity (0.2 ) Noncontrolling interest 9,562.9 Total equity 9,562.7 Total liabilities and equity $ 25,842.6 See Notes to Unaudited Condensed Consolidated Balance Sheet. * Amount is negligible. 2 Table of Contents EPE HOLDINGS, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in millions of dollars. Note 1.Company Organization and Basis of Financial Statement Presentation EPE Holdings, LLCis a Delaware limited liability company that was formed inApril 2005to become the general partner of Enterprise GP Holdings L.P.The business purpose of EPE Holdings, LLC is to manage the affairs and operations of Enterprise GP Holdings L.P.At March 31, 2009,Dan Duncan LLC owned 100% of the membership interests of EPE Holdings, LLC. Unless the context requires otherwise, references to “we,” “us,” “our” or “EPE Holdings, LLC” are intended to mean and include the business and operations of EPE Holdings, LLC, as well as its consolidated subsidiaries, which include Enterprise GP Holdings L.P. (“Enterprise GP Holdings”) and its consolidated subsidiaries.Enterprise Products GP, LLC, Enterprise Products Partners L.P., Enterprise Products Operating LLC, Texas Eastern Products Pipeline Company, LLC, andTEPPCO Partners, L.P.and their respective consolidated subsidiaries are consolidated subsidiaries of Enterprise GP Holdings.References to “EPE Holdings” are intended to mean EPE Holdings, LLC, individually, and not on a consolidated basis. Enterprise GP Holdings is a publicly traded Delawarelimited partnership, the limited partnership interests of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPE.” The business of Enterprise GP Holdings is the ownership of general and limited partner interests of publicly traded limited partnerships engaged in the midstream energy industry and related businesses. EPE Holdings’general partner interest in Enterprise GP Holdings is fixed without any requirement for capital contributions in connection with additional unit issuances by Enterprise GP Holdings. References to “Enterprise Products Partners” mean Enterprise Products Partners L.P., the common units of which are listed on the NYSE under the ticker symbol “EPD.”Enterprise Products Partners has no business activities outside those conducted by its operating subsidiary, Enterprise Products Operating LLC (“EPO”).References to “EPGP” refer to Enterprise Products GP, LLC, which is the general partner of Enterprise Products Partners.EPGP is owned by Enterprise GP Holdings. References to “Duncan Energy Partners” mean Duncan Energy Partners L.P., which is a consolidated subsidiary of EPO.Duncan Energy Partners is a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “DEP.”References to “DEP GP” mean DEP Holdings, LLC, which is the general partner of Duncan Energy Partners. References to “TEPPCO” mean TEPPCO Partners, L.P., the common units of which are listed on the NYSE under the ticker symbol “TPP.”References to “TEPPCO GP” refer to Texas Eastern Products Pipeline Company, LLC, which is the general partner of TEPPCO.TEPPCO GP is owned by Enterprise GP
